Citation Nr: 0841410	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  02-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected spurring of vertebral margins 
of the lumbar spine with degenerative joint disease prior to 
August 24, 2004 and a disability rating in excess of 40 
percent from August 24, 2004, forward.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hypertension.

3.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hemiparesis of the left 
upper extremity, status post cerebral vascular accident, 
prior to November 7, 2006, a rating in excess of 50 percent 
from November 7, 2006 to August 22, 2007, and a rating in 
excess of 90 percent from August 23, 2007, forward.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hemiparesis of the left 
lower extremity, status post cerebral vascular accident, 
prior to November 7, 2006, and a rating in excess of 20 
percent from November 7, 2006.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for shortness of 
breath, to include as due to an undiagnosed illness, to 
include whether service connection can be granted.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression and 
emotional swings, to include as due to an undiagnosed 
illness, to include whether service connection can be 
granted.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a sleep disorder, 
to include as due to an undiagnosed illness, to include 
whether service connection can be granted.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for numbness of the 
right upper extremity, to include as due to an undiagnosed 
illness, to include whether service connection can be 
granted.

10.  Entitlement to service connection for numbness of the 
right lower extremity, to include as due to an undiagnosed 
illness.

11.  Entitlement to service connection for macular 
degeneration.

12.  Entitlement to service connection for a head injury.

13.  Entitlement to service connection for headaches 
secondary to a head injury.

14.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1993, including service in Southwest Asia from 
December 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues currently before the Board have been appealed by 
the veteran from the rating decisions below.  In a January 
2002 rating decision, the RO denied an increased rating for 
service-connected spurring of vertebral margins of the lumbar 
spine in excess of 20 percent and denied service connection 
for macular degeneration.  In a September 2002 rating 
decision, the RO denied service connection for a head injury, 
headaches secondary to a head injury and tinnitus.  In a May 
2005 rating decision, the RO reopened and denied the claims 
for service connection for a sleep disorder, tiredness and 
daytime sleepiness, shortness of breath, depression and 
emotional swings, and numbness in the right hand.  In this 
decision, the RO also denied the veteran's claim for service 
connection for numbness in the right leg.  In an August 2005 
rating decision, the RO granted service connection for 
hypertension, assigning a 10 percent disability rating, and 
bilateral hearing loss, assigning a noncompensable disability 
rating.  In a February 2006 rating decision, the RO granted 
service connection for hemiparesis of the left upper and 
lower extremities, status post cerebral vascular accidents, 
assigning a 10 percent disability rating for each extremity.  
These decisions are currently on appeal.

Claims for service connection for a sleep disorder, tiredness 
and daytime sleepiness, shortness of breath, depression and 
emotional swings, and numbness in the right arm and hand were 
denied by the RO in October 1998.  Although the RO apparently 
reopened these claims in May 2005, the Board must 
independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

The claims of service connection for numbness of the right 
upper and lower extremities are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  Prior to August 24, 2004, the veteran's low back 
disability was manifested by pain and x-ray evidence of mild 
narrowing at L4-5 with minimal spurring end plates of L4 to 
L5.

2.  From August 24, 2004, forward, the veteran's low back 
disability was manifested by limitation of motion with pain, 
x-ray evidence of narrowing of the L4-L5-S1 intervertebral 
spaces and degenerative changes.

3.  The veteran's diastolic pressure is not predominantly 110 
or more, nor is his systolic pressure predominantly 200 or 
more.  

4.  The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 30 decibels and 38.75 decibels in the left ear, 
with speech recognition ability of 96 percent in both ears.

5.  Prior to January 12, 2006, peripheral neuropathy of the 
left upper extremity was manifested by mild impairment of the 
median nerve.

6.  From January 12, 2006 to November 6, 2006, hemiparesis of 
the left upper extremity, status post cerebral vascular 
accident, was manifested by moderate impairment of the 
nerves.

7.  From November 7, 2006, forward, hemiparesis of the left 
upper extremity, status post cerebral vascular accident, was 
manifested by complete paralysis of the nerves.

8.  Prior to January 12, 2006, peripheral neuropathy of the 
left lower extremity was manifested by mild impairment of the 
sciatic nerve.

9.  From January 12, 2006, forward, hemiparesis of the left 
lower extremity, status post cerebral vascular accident, was 
manifested by moderate impairment of the sciatic nerve.

10.  In October 1998, the RO denied the veteran's application 
to reopen a claim of service connection for shortness of 
breath, tiredness and daytime sleepiness, depression and 
emotional swings, and numbness in the arms and hands.  The 
veteran did not appeal.  

11.  Evidence received since the October 1998 decision does 
not raise a reasonable possibility of substantiating the 
claims for a sleep disorder or depression and emotional 
swings.

12.  Evidence relevant to the claims for service connection 
for a sleep disorder and numbness of the right upper 
extremity received since the October 1998 decision, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claims; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claims.

13.  There is no competent evidence of record showing that 
the veteran currently suffers from a sleep disorder.

14.  There is no competent evidence of record showing that 
macular degeneration was incurred in service.

15.  There is no competent evidence of record showing that 
the veteran currently suffers from a head injury.

16.  There is no competent evidence of record showing that 
headaches were incurred in service.

17.  There is no competent evidence of record showing that 
tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  Prior to August 24, 2004, the criteria for a disability 
rating in excess of 20 percent for spurring of vertebral 
margins of the lumbar spine are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002), Diagnostic 
Codes 5235 to 5243 (2008).

2.  From August 24, 2004, forward, the criteria for a 
disability rating in excess of 40 percent disability rating 
for spurring of vertebral margins of the lumbar spine with 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002), 
Diagnostic Code 5242 (2008).

3.  The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.104, Diagnostic Code 7101 (2008).

4.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
for hemiparesis of the left upper extremity, status post 
cerebral vascular accident, prior to January 12, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2008).

6.  The criteria for a 40 percent evaluation, but no higher, 
for hemiparesis of the left upper extremity, status post 
cerebral vascular accident, from January 12, 2006 to November 
6, 2006, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8513 (2008).

7.  The criteria for a 90 percent evaluation, but no higher, 
for hemiparesis of the left upper extremity, status post 
cerebral vascular accident, from November 7, 2006 to August 
22, 2007, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8513 (2008).

8.  The criteria for an evaluation in excess of 90 percent 
for hemiparesis of the left upper extremity, status post 
cerebral vascular accident, from August 23, 2007, forward, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8513 (2008).

9.  The criteria for an evaluation in excess of 10 percent 
for hemiparesis of the left lower extremity, status post 
cerebral vascular accident, prior to January 12, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2008).

10.  The criteria for a 20 percent evaluation, but no higher, 
for hemiparesis of the left lower extremity, status post 
cerebral vascular accident, from January 12, 2006, to 
November 6, 2006, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8520 
(2008).

11.  The criteria for an evaluation in excess of 20 percent 
for hemiparesis of the left lower extremity, status post 
cerebral vascular accident, from November 7, 2006, forward, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2008).

12.  The October 1998 RO decision denying service connection 
for shortness of breath, tiredness and daytime sleepiness, 
depression and emotional swings, and numbness in the arms and 
hands is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

13.  New and material evidence regarding the claims for 
shortness of breath and depression and emotional swings has 
not been received since the RO's October 1998 decision; the 
claim for service connection is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

14.  The evidence relevant to the claims for service 
connection for a sleep disorder and numbness of the right 
upper extremity received since the RO's October 1998 final 
decision is new and material; thus, the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

15.  Service connection for a sleep disorder, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

16.  The criteria for entitlement to service connection for 
macular degeneration have not been met.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

17.  The criteria for entitlement to service connection for a 
head injury and headaches secondary to a head injury have not 
been met.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

18.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2001); 38 C.F.R. § 3.303(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, and to resolve any doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. §§  4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In deciding the veteran's increased evaluation claims, the 
Board will consider whether the veteran is entitled to 
increased evaluations for separate periods based on the facts 
found during the appeal period.  See Fenderson v. West, 12 
Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

A.  Spurring of vertebral margins of the lumbar spine with 
degenerative joint disease

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria; however, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the RO considered the 
unrevised and the revised rating criteria, and the veteran 
was made aware of the changes.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Under the criteria in effect prior to September 26, 2003, the 
regulations provided that complete ankylosis of the spine, at 
an unfavorable angle with marked deformity warranted a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002).  Ankylosis of the lumbar spine was evaluated as 40 
percent disabling where it was favorable and as 50 percent 
disabling where it was unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002).

Mild limitation of lumbar spine motion warranted a 10 percent 
rating, a 20 percent rating was warranted when such 
limitation of motion was moderate, and a maximum rating of 40 
percent was warranted when it was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief warranted a 
60 percent rating.  Severe intervertebral disc syndrome with 
recurring attacks and with intermittent relief warranted a 40 
percent rating.  Moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent rating.  Mild 
intervertebral disc syndrome warranted a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the 
past 12 months or by combining under Sec.  4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations 
for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months (60 percent);

With incapacitating episodes having a total 
duration of at least four weeks but less than six 
weeks during the past 12 months (40 percent);

With incapacitating episodes having a total 
duration of at least two weeks but less than four 
weeks during the past 12 months (20 percent);

With incapacitating episodes having a total 
duration of at least one week but less than two 
weeks during the past 12 months (10 percent).

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) 
(2003).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (3) (2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2007).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2007).


In the January 2002 rating decision on appeal, the RO 
evaluated the veteran's spurring of vertebral margins of the 
lumbar spine under Diagnostic Codes 5010-5293 and continued 
the previously assigned 20 percent disability rating, 
effective October 10, 1993.  In October 2004, the RO 
increased the rating to 40 percent for spurring of vertebral 
margins of the lumbar spine with degenerative joint disease 
under Diagnostic Code 5242, effective August 24, 2004.  

In March 2001, the veteran was afforded a VA examination for 
the spine.  At that time, the veteran complained of having 
episodic pain with episodes becoming more frequent and severe 
with instability.  He also complained of having weakness, 
stiffness, fatigability and lack of endurance due to his back 
pain.  Episodes of flare-ups occur 2 to 3 times a week 
lasting anywhere from 1 hour to 1 to 2 days consisting of 
local back pain without radiation or instability in the lower 
extremities.  Episodes were precipitated by load bearing and 
were relieved by a heat pack, hot tub, and rest.  Activities 
of daily living were affected by his episodes of pain and 
during episodes of flare-ups he was restricted to rest.  The 
functional assessment was within normal limits and chores 
must be done in shifts.  Physical examination revealed full 
range of motion of the back with pain at the end of each 
motion, particularly at the end of deep flexion when pain and 
spasm occurred.  Musculature was essentially within normal 
limits and the veteran was neurologically intact.  X-rays 
revealed mild narrowing at L4-5 with minimal spurring end 
plates of L4 and L5.  The veteran was diagnosed as having 
discogenic degenerative disease at L4-5 and spinal strain.  

During VA treatment in July 2002, the veteran had tender 
right sciatic and sacroiliac area.  There was no spinous 
tenderness and straight leg raise was negative.  The veteran 
was diagnosed as having low back pain.  

In August 2004, the veteran was afforded another VA 
examination.  At that time the veteran complained of having 
constant low back pain with tightness, stiffness, and a dull 
ache.  He reported no periods of flare-ups as pain was 
constant.  He used a brace and a cane to walk.  The veteran 
reported pain on any strenuous activity and could not lift 
weight, bend, or walk more than 20 yards.  He had difficulty 
sitting comfortably and sleeping.  Getting in and out of bed 
was difficult and he was unable to drive due to back and arm 
problems.  Physical examination revealed flexion was 10 
degrees, extension was 5 degrees, lateral flexion was 5 
degrees bilaterally, and lateral rotation was 10 degrees 
bilaterally.  Tenderness on paraspinal muscles with spasm and 
guarding was noted during range of motion with preserved 
spinal contour.  Straight leg raising was negative.  
Repetitive motion was reportedly not possible due to pain, 
spasm, stiffness, and lack of endurance.  The examiner opined 
that decreased motion could be experienced as the condition 
came and went throughout the day with exacerbations.  The 
examiner further opined that range of motion may be 
additionally limited with exacerbations combined with factors 
including pain, spasm, fatigue and lack of endurance.  As the 
examiner was not familiar with the veteran, he stated that an 
estimation regarding limitations would be speculative and 
impossible to accurately express in degrees of motion.  There 
were no postural abnormalities, fixed deformities or abnormal 
musculature of the back and neurological examination was 
unremarkable.  X-rays showed narrowing of the L4-L5-S1 
intervertebral spaces and degenerative changes.  The veteran 
was diagnosed as having degenerative joint disease of the 
lumbosacral spine. 

During a March 2005 VA examination, the veteran complained of 
having pain, weakness, stiffness, fatigability, and lack of 
endurance.  During the last 4 to 5 years, his back pain 
became worse.  His back pain was daily with no radiation and 
described as aching and stiff with sharp pain on movement and 
intensity was 9 out of 10.  The veteran had no acute flare-
ups that were incapacitating in the past 12 months.  The 
veteran wore a back brace.  Other than his disability due to 
his left hand partial hemiparesis, the veteran was found able 
to perform the activities of daily living.  Physical 
examination revealed forward flexion was 20 degrees, 
extension was 10 degrees, lateral flexion was 10 degrees 
bilaterally, and lateral rotation was 10 degrees bilaterally.  
There was pain at extremes of all motions.  The veteran also 
had weakened movements against moderate resistance, excess 
fatigability with use, painful motion, and lack of endurance.  
There was objective evidence of painful motion without spasm 
or weakness and there was tenderness of the paravertebral 
muscles at L4-5.  The veteran did exhibit neurological 
symptoms; however, they were attributed to his past stroke 
and not his back disability.  The examiner indicated that the 
evaluation for intervertebral disc syndrome was not 
applicable.  The veteran was diagnosed as having degenerative 
joint disease with degenerative disc disease of the 
lumbosacral spine with residuals.  

In November 2006, the veteran underwent a VA examination.  
The examiner observed that the veteran walked in a slow, 
antalgic, and hemiparetic gait using a crutch in the right 
hand.  His movements and behavior indicated pain and 
stiffness diffusely.  He had a large corset type brace, which 
he wears consistently.  At that time, the veteran complained 
of constant daily pain in the low back in the midline that 
went into the right leg at times.  The pain was described as 
stiffness, aching, and sharp at times.  The intensity was 9 
out of 10 and medication "did not help much."  The veteran 
denied acute flare-ups indicating his back hurt all the time 
and worsened transiently during certain maneuvers.  The 
examiner stated that the veteran's back disability was not 
the preponderant cause of his unemployment (his stroke with 
left hemiparesis was) and could only speculate as to what 
hindrances his low back disability posed.  There were no 
clearly apparent associated features or symptoms such as 
numbness, weakness, or bladder or bowel complaints.  The 
veteran was able to walk short distances with fatigue.  The 
examiner stated that it was difficult to discern the effects 
of the low back condition on the veteran's function apart 
from his overall debilitated state, which appeared mostly due 
to his left hemiparetic status.  Physician examination 
revealed forward flexion was 10 degrees and the veteran 
declined to flex further due to pain.  The examiner stated 
that during informal observation, the veteran was able to 
flex to 80 degrees when getting up or down from a chair or 
exam table.  Extension was 10 degrees with complaints of 
pain.  Lateral flexion and lateral rotation were not 
performed as the veteran complained the pain was too much to 
perform them.  The veteran complained of pain with ambulation 
and sitting up and standing up.  All motion was painful.  
Repeated and resisted motion did not further limit range of 
motion or function.  The contour of the veteran's back was 
abnormal with loss of lordosis.  Musculature was tight and 
tender in the lumbar spine.  There was no ankylosis as 
flexion and extension was quite nearly normal upon informal 
observation.  Motor examination showed no atrophy, the left 
leg was slightly weaker than the right, and straight leg 
raise test was negative.  The veteran did not have any 
incapacitating episodes as he was in constant daily low back 
pain.  He had been unemployed for reasons other than his back 
disability since 1998.  The veteran was diagnosed as having 
degenerative arthropathy and degenerative disc disease 
without overt signs of radiculopathy.  This condition was in 
the context of and intertwined with severe disability from a 
stroke with its sensorimotor deficits.  

Criteria in effect prior to September 26, 2003

a.  Prior to August 24, 2004

Prior to August 24, 2004, the veteran's lumbar spine 
disability is rated as 20 percent disabling.  In order to 
warrant assignment of an increased rating under Diagnostic 
Code 5293, the medical evidence must show severe 
intervertebral disc syndrome with recurring attacks and with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Upon review, however, the medical evidence prior to 
August 24, 2004, does not warrant a higher rating under 
Diagnostic Code 5293.  The March 2001 VA examination report 
showed that the veteran's episodes of pain were becoming more 
frequent and severe with flare-ups occurring 2 to 3 times a 
week lasting from 1 hour to 1 to 2 days.  Although the 
episodes were increasing in severity, there was no indication 
that they were severe.  In addition, the episodes were 
relieved by a heat pack, hot tub, and rest.  Therefore, 
relief was not intermittent.  

Under Diagnostic Code 5293, effective September 23, 2002, a 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  However, the evidence does not 
show that bed rest was ever prescribed by a physician during 
this time period because of episodes of back symptoms.  In 
fact, there is very little evidence of record that the 
veteran sought treatment for his back condition during that 
time.  In addition, as there have been no neurological 
symptoms reported during this time period, there is no basis 
for a combined rating higher than 20 percent based on rating 
orthopedic and neurologic manifestations.  Therefore, the 
Board finds that a disability evaluation under these rating 
criteria for intervertebral disc syndrome would not yield a 
higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Additionally, a compensable rating is not warranted under any 
of the remaining applicable diagnostic codes, based on the 
medical evidence prior to August 24, 2004.  Specifically, 
there are no findings of ankylosis and range of motion was 
normal during this time period.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289, 5292 (2002).  The medical 
evidence also does not show that a higher rating would apply 
based on functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca, 8 Vet. App. 202.  The March 2001 
examination report stated that during episodes of flare-ups 
he was restricted to rest; however, this evidence was already 
contemplated by his disability rating.  Without consideration 
of the veteran's disability during flare-ups, a 20 percent 
rating would not be warranted.  No additional loss of motion 
or function, even considering the veteran's complaints of 
pain, was evidenced.

Accordingly, the medical evidence prior to August 24, 2004 
does not show that the veteran met the criteria for a 
compensable evaluation under Diagnostic Code 5293.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (2002).  As the preponderance 
of the evidence is against an compensable evaluation for the 
period prior to August 24, 2004, that portion of the appeal 
is denied.

b.  From August 24, 2004, forward

In order to get the next higher 60 percent rating, the 
medical evidence must show pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Upon review, however, the medical evidence from August 24, 
2004, forward, does not warrant the next higher 60 percent 
rating under Diagnostic Code 5293.  The veteran was diagnosed 
as having degenerative disc disease and the medical evidence 
showed the veteran had symptoms of pain, spasm, stiffness, 
lack of endurance and fatigue.  However, the veteran did not 
have any neurological symptoms associated with his back 
condition.  The first indication of neurological findings was 
during the March 2005 examination.  The examiner opined that 
the veteran's neurological symptoms were attributed to his 
past stroke and his back disability.  In addition, the 
November 2006 examiner stated that it was difficult to 
discern the effects of the low back condition on the 
veteran's function apart from his overall debilitated state, 
which appeared mostly due to his left hemiparetic status.  
Therefore, a higher rating is not warranted under these 
diagnostic codes as the medical evidence shows that any 
neurological symptoms the veteran has are associated with 
residuals of his stroke.  

Under Diagnostic Code 5293, effective September 23, 2002, a 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  However, the evidence does not show that bed rest 
was ever prescribed by a physician during this time period 
because of episodes of back symptoms.  In fact, the medical 
evidence during this time period consistently showed that the 
veteran did not have any incapacitating episodes.  Also, 
neurologic manifestations severe enough to warrant a separate 
rating have not been demonstrated.  As stated above, the 
veteran's neurological symptoms are associated with residuals 
of his stroke.  There is no basis for a combined rating 
higher than 40 percent based on rating orthopedic and 
neurologic manifestations.  Therefore, the Board finds that a 
disability evaluation under these rating criteria for 
intervertebral disc syndrome would not yield a higher rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Additionally, a rating higher than 40 percent is not 
warranted under any of the remaining applicable diagnostic 
codes, based on the medical evidence from August 24, 2004, 
forward.  Specifically, there are no findings of ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2002).  
The medical evidence also does not show that a rating higher 
than 40 percent would apply based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  
The August 2004 examiner did state that the veteran's range 
of motion may be additionally limited with exacerbations in 
addition to his pain, spasm, fatigue, and lack of endurance.  
However, the examiner also stated that to estimate the 
limitation would be speculative.  An increased rating may not 
be based on resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The August 2004 
examination report shows only a possibility that the 
veteran's disability would be additionally affected by 
functional impairment.  In addition, subsequent medical 
evidence showed no additional functional impairment, even 
considering the veteran's complaints of pain, was evidenced.

Accordingly, the medical evidence from August 24, 2004, 
forward, does not show that the veteran met the criteria for 
an evaluation in excess of 40 percent under Diagnostic Code 
5293.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002).  As 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent for the period from August 24, 2004, 
forward, that portion of the appeal is denied.

Criteria in effect from September 2003 

a.  Prior to August 24, 2004

Under the revised criteria that became effective in September 
2003, in order to meet the criteria for a 40 percent rating 
under the general formula, the evidence must show, or more 
nearly reflect, forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2008).  Medical treatment records dated during 
the period of time following enactment of the revised 
criteria and August 2004 do not contain any examination of 
the veteran's low back range of motion.  The range of motion 
at the time of last VA examination in March 2001 was normal.  
Therefore, based on the above evidence, a rating higher than 
20 percent is not warranted.  

The 2003 revisions also provide for rating intervertebral 
disc syndrome based on incapacitating episodes.  The criteria 
for rating on this basis are the same as those provided in 
the 2002 revisions, and as previously explained, the record 
does not show evidence of bed rest that was prescribed by a 
physician, particularly not in frequency or duration that 
would warrant a rating higher than the 20 percent rating 
already assigned.  In addition, as there have been no 
neurological symptoms reported during this time period, there 
is no basis for a combined rating higher than 20 percent 
based on rating orthopedic and neurologic manifestations.  
Therefore, a rating in excess of 20 percent is not warranted.

As previously stated, the medical evidence also does not show 
that a higher rating would apply based on functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca, 8 Vet. App. 202.  No additional loss of motion or 
function, even considering the veteran's complaints of pain, 
was evidenced that would result in forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.

Accordingly, the medical evidence prior to August 24, 2004 
does not show that the veteran met the criteria for a 
compensable evaluation under Diagnostic Codes 5235 to 5243.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).  As 
the preponderance of the evidence is against a compensable 
evaluation for the period prior to August 24, 2004, that 
portion of the appeal is denied.

b.  From August 24, 2004, forward

Under the revised criteria that became effective in September 
2003, in order to meet the criteria for a rating higher than 
40 percent under the general formula, the evidence must show, 
or more nearly reflect, unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2008).  The evidence does not show that the 
veteran's spine is ankylosed, either favorably or 
unfavorably.  In fact, during the November 2006 VA 
examination, the examiner stated that during informal 
observation the veteran appeared to have nearly normal range 
of motion.  Therefore, a higher rating is not warranted.  

The 2003 revisions also provide for rating intervertebral 
disc syndrome based on incapacitating episodes.  The criteria 
for rating on this basis are the same as those provided in 
the 2002 revisions and, as previously explained, the evidence 
does not show that bed rest was ever prescribed by a 
physician during this time period because of episodes of back 
symptoms or that the veteran have any incapacitating 
episodes.  Also, neurologic manifestations severe enough to 
warrant a separate rating have not been demonstrated.  As 
stated above, the veteran's neurological symptoms are 
associated with residuals of his stroke.  There is no basis 
for a combined rating higher than 40 percent based on rating 
orthopedic and neurologic manifestations.  Therefore, a 
rating in excess of 40 percent is not warranted.

The medical evidence also does not show that a rating higher 
than 40 percent would apply based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. 
202.  As shown above, the August 2004 examiner's statement 
that the veteran's motion may be limited by exacerbations in 
addition to his pain, spasm, fatigue, and lack of endurance 
is speculative and subsequent medical evidence does not 
support a finding of additional functional impairment that 
would result in unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 3.102 (2008).

Accordingly, the medical evidence from August 24, 2004, 
forward, does not show that the veteran met the criteria for 
an evaluation in excess of 40 percent under Diagnostic Code 
5242.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2008).  As 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent for the period from August 24, 2004, 
forward, that portion of the appeal is denied.

Conclusion 

Thus, the preponderance of the evidence is against a 
disability rating in excess of 20 percent prior to August 24, 
2004 and an evaluation in excess of 40 percent from August 
24, 2004, forward, for the veteran's spurring of vertebral 
margins of the lumbar spine with degenerative joint disease.  
The Board does not find evidence that the veteran's spurring 
of vertebral margins of the lumbar spine with degenerative 
joint disease should be increased for any separate periods 
based on the facts found during the whole appeal period.  
Hart, 21 Vet. App. at 505.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Hypertension

In the rating action on appeal, the RO granted service 
connection and assigned a 10 percent rating, under Diagnostic 
Code 7101, hypertensive vascular disease.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7101, a 10 percent rating is warranted 
for hypertension when the diastolic pressure is predominantly 
100 or more or; systolic pressure is predominantly 160 or 
more or; or a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted for diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  

The Board finds that the evidence of record does not support 
a higher rating for the veteran's service-connected 
hypertension.  The veteran received VA medical treatment and 
was afforded several VA examinations.  The blood pressure 
readings from VA treatment and examination records show that 
the veteran's diastolic pressure has never been predominantly 
110 or more nor has his systolic pressure has not been 
predominantly 200.  Although the record shows that in May 
2004 the veteran had a blood pressure reading of 220 systolic 
and 127 diastolic, the record shows that during the course of 
his treatment that day, his blood pressure readings decreased 
significantly to 134/86.  Review of the records show that 
there has not been any other readings comparable to 220 
systolic and 127 diastolic.  In fact, since the May 2004 
reading, the highest diastolic pressure shown is 108 and the 
highest systolic pressure shown is 179 during the August 2005 
VA examination.  In addition, the record shows that the 
veteran's systolic pressure has been predominantly in the 
150s and the diastolic pressure has been predominantly in the 
80s.  As there is no evidence to show that the veteran's 
diastolic pressure is predominantly 110 or higher or that his 
systolic pressure is predominantly 200 or higher, the Board 
finds that the overall disability picture for the veteran's 
hypertension does not more closely approximate a 20 percent 
rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence is against this claim.  38 C.F.R. § 4.3.  

C.  Bilateral hearing loss

In the rating action on appeal, the RO granted service 
connection and assigned a noncompensable rating for the 
veteran's bilateral hearing loss.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In connection with his claim for bilateral hearing loss, the 
veteran was afforded a VA audiological examination in August 
2005.  During the examination, the veteran's right ear 
average pure tone threshold was 30, the left ear average pure 
tone threshold was 38.75, and speech recognition ability was 
96 percent for both ears.  The examiner stated that the 
initial responses to pure tone testing for the left ear were 
suprathreshold and inconsistent with otoacoustic emissions 
and acoustic reflex measures.  The reported responses were 
obtained after repeated reinstruction and believed to more 
accurately reflect true hearing sensitivity.  

In this case, applying the results of the VA audiological 
examination to Table VI yielded a Roman numeral value of I 
for both ears.  Applying these values to Table VII, the Board 
finds that the veteran's bilateral ear hearing loss is 
evaluated as 0 percent disabling.  Simply stated, the results 
do not provide a basis to grant a higher disability rating.

Although the August 2005 examination does show that the 
veteran clearly has some hearing loss, the audiometric test 
results do not support entitlement to an increased evaluation 
for bilateral hearing impairment.  The Board has reviewed all 
the medical records in the claims file and found that there 
is no evidence related to hearing loss that supports a higher 
rating.

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 49.

D.  Hemiparesis of the left upper and lower extremities, 
status post cerebral vascular accident

As an initial matter, the Board notes that in a prior rating 
decision that is not before the Board, service connection has 
been denied for loss of use of the left hand with amputation 
and nerve damage.  This disability, though related to the 
upper left extremity, is not on appeal at this time.

In the February 2006 rating decision on appeal, the RO 
granted service connection for hemiparesis of the left upper 
and lower extremities, status post cerebral vascular 
accidents as secondary to service-connected hypertension 
under Diagnostic Codes 8515 and 8520, respectively, and 
assigned a 10 percent disability rating for each extremity, 
effective February 9, 2005.  In July 2007, the RO increased 
the rating for the left upper extremity to 50 percent and the 
left lower extremity to 20 percent, effective November 7, 
2006.  In a March 2008 rating decision, the RO granted a 90 
percent increase for the left upper extremity, effective 
August 23, 2007 under Diagnostic Code 8513.

In March 2001, the veteran was afforded a VA examination.  At 
that time, the veteran was unable to quantify his episodes of 
pain, but stated that the hand became paresthetic and went 
numb two or three times per month for about four to six 
hours.  The veteran was unable to use his left hand at work 
when the pain and paresthesia was affecting his left hand.  
Physical examination revealed full range of motion of both 
hands, no anatomic defects, no defect of strength or 
sensation, and capillary return, pulses, and two-point 
discrimination were within normal limits bilaterally.  There 
was some confusion on two-point discrimination in the radial 
nerve distribution in the left hand.  X-rays showed no bone 
or joint abnormalities and amputation of the third and fourth 
digits of the left hand.  The veteran was diagnosed as having 
status postoperative changes of the left hand with residuals.

In March 2003, the veteran underwent a functional hand 
assessment.  At that time, the veteran complained of 
difficulty holding objects and buttoning buttons and snaps.  
He was left hand dominant.  Physical examination revealed 
that evaluating range of motion, strength and dexterity of 
the left upper extremity was not possible as the veteran 
indicated that his arm was not functional.  

In January 2006, the veteran was afforded a VA examination.  
At that time, the veteran had paresthesia of the entire 
bilateral upper and lower extremities.  The condition of 
numbness did not impair his daily functional activities.  The 
nerves involved were of the entire upper and lower 
extremities.  Physical examination revealed that the veteran 
had a positive antalgic gait, used a cane, and his left arm 
was maintained in a flexed position.  Neurological 
examination showed that the veteran was unable to detect 
light mono-filament touch from proximal left arm to 
hand/fingers in the left upper extremity or in the left lower 
extremity from the mid-thigh to feet/toes.  Reflexes were 
normal.  The veteran was unable to perform the Romberg test 
with left hand.  The left lower extremity was negative for 
edema, ecchymosis or erythema; was non-tender; and no muscle 
atrophy was noted.  Range of motion of the left shoulder was 
20 degrees flexion, 10 degrees extension, 30 degrees 
abduction, 10 degrees adduction, and 30 degrees internal and 
external rotation.  Range of motion of the left elbow was 120 
degrees flexion and 45 degrees extension, supination, and 
pronation.  Range of motion of the left wrist was 25 degrees 
dorsiflexion extension, 30 degrees palmer flexion, 5 degrees 
radial deviation, and 15 degrees ulnar deviation.  There only 
had slight movement of the left hand and fingers with flexion 
and extension of the small finger.  The veteran was unable to 
perform the range of motion test for the hips and knees, but 
he was noted to sit with hips and knees flexed at 90 degrees.  
Range of motion of left feet and ankles was 5 degrees 
dorsiflexion, 25 degrees plantar flexion, 10 degrees 
inversion and 5 degrees eversion.  There was no additional 
limitation with pain on repeated use for any range of motion.  
The veteran was diagnosed as having chronic paresthesia of 
the left upper and lower extremities worsened by his cerebral 
vascular accidents.  

During a November 2006 VA examination of the spine, the 
veteran was noted to walk in a slow antalgic and hemipartic 
gait using a crutch in the right hand.  His movements 
indicated pain and stiffness diffusely, particularly in the 
left extremities.  The left arm was held in a paretic stance 
with fingers closed in a fist.  The veteran was noted as 
being unemployed since 1998 due to is stroke with left 
hemiparesis.  He had chronic left upper and lower sensory and 
motor deficits related to the stroke.  His overall 
debilitated state was mostly due to his left hemiparetic 
status and he was dependent on his neighbors to care for his 
activities of daily living.  The examiner noted that he had 
to assist the veteran in undressing and dressing.  
Neurological examination showed no atrophy and the left leg 
was slightly weaker proximally with 4 out of 5 strength.  The 
knee and ankle reflexes were spastic with babinski.  

In a December 2006 opinion, the November 2006 examiner stated 
that the spasticity of the left knee and ankle reflexes and 
pathological babinski reflexes were residuals of a stroke.  
The limb itself was weak with increased tone, but was not 
overtly spastic.  The impairment was moderate in the lower 
limb as he could ambulate and severe in the upper limb as it 
was almost useless to him.  The stroke residuals were the 
preponderantly active inhibitors of his function, both in 
usual daily self care and in terms of his employment.  

During the August 2007 VA examination of the upper left 
extremity, the veteran was found to require daily help with 
all activities of daily living.  Physical examination 
revealed loss of sensation to vibratory and pin prick in the 
entire left upper extremity from the shoulder to the finger 
tips.  The arm was in a fixed flexed position at 90 degrees 
at the elbow and 0 degrees at the shoulder.  There was no 
motion of the thumb and remaining two fingers of the left 
hand.  The veteran was diagnosed as having paralysis of the 
left upper extremity with total aesthesia secondary to 
cardiovascular accidents.  

Left upper extremity

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the codes used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The record shows that the veteran's left upper extremity was 
rated under Diagnostic Code 8515 prior to August 23, 2007 and 
under Diagnostic Code 8513 from August 23, 2007, forward.  
The Board finds that Diagnostic Code 8515 is appropriate for 
the time period prior to January 12, 2006.  During this time 
period, VA records show that the veteran's disability only 
affected his left hand.  The Board also finds that for the 
period beginning January 12, 2006, Diagnostic Code 8513 more 
appropriately reflects the veteran's disability.  During the 
January 2006 VA examination, the nerves reportedly involved 
were the entire upper extremity, which was reflected in the 
decreased range of motion of the entire left arm.  Therefore, 
the veteran's disability will be evaluated under Diagnostic 
Code 8515 prior to January 12, 2006, and under Diagnostic 
Code 8513 from January 12, 2006, forward.  

The veteran is left hand dominant.  Diagnostic Code 8513 
provides evaluations for paralysis of all radicular groups.  
Under that code a 20 percent evaluation is provided for mild 
incomplete paralysis all radicular groups.  A 40 percent 
evaluation is provided for moderate incomplete paralysis of 
the major extremity and a 70 percent evaluation is provided 
for severe incomplete paralysis of the major extremity.  
Complete paralysis of the major extremity warrants a 90 
percent evaluation.

Under Diagnostic Code 8515 incomplete paralysis of the median 
nerve of the major extremity yields a 10 percent rating when 
mild, a 30 percent rating when moderate, and a 50 percent 
rating when severe.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.

In a general note for rating diseases of the peripheral 
nerves, it is clarified that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.   

Following a careful review of the entire record, the Board 
finds that a rating higher than 10 percent for the left upper 
extremity is not warranted under Diagnostic Code 8515 for the 
period prior to January 12, 2006.  There is no competent 
evidence of record showing that at any time during this 
period the veteran had incomplete paralysis of the median 
nerve with moderate disability.  The March 2001 VA 
examination showed full range of motion of the hands, no 
anatomic defects, no defect of strength or sensation, and 
capillary return, pulses, and two-point discrimination were 
within normal limits.  Although during the March 2003 
functional hand assessment, the veteran complained of having 
difficulty with using his left hand, the examiner was unable 
to perform any tests.  As the severity of the veteran's 
condition was not assessed at that time, a higher rating 
cannot be determined.  

Regarding the time period from January 12, 2006 to November 
6, 2006, the Board finds that the evidence demonstrates that 
the veteran's disability most nearly approximates the 
criteria for a 40 percent disability rating under Diagnostic 
Code 8513.  The January 2006 VA examination of the left arm 
revealed that the veteran's left arm was maintained in a 
flexed position, he was unable to detect light mono-filament 
touch from the proximal arm to the hand/fingers, and the 
range of motion of the entire left upper extremity decreased 
significantly.  Based on this evidence, the Board finds that 
the veteran's symptoms more nearly approximate a moderate 
disability.  Therefore, effective from January 12, 2006 to 
November 6, 2006, a 40 percent evaluation is assigned for the 
left upper extremity.

A higher, 70 percent, evaluation is not warranted for the 
upper left extremity from January 12, 2006 to November 6, 
2006, as the veteran had retained some degree of movement and 
motor control and the examiner stated that his disability did 
not impair his daily functional activities.  Additionally, 
there is no evidence of complete paralysis.

Regarding the time period from November 7, 2006 to August 23, 
2007, the Board finds that the evidence supports a higher 
disability rating of 90 percent under Diagnostic Code 8513.  
During the November 2006 examination, the veteran's left arm 
was held in a paretic stance with fingers closed in a fist.  
The veteran was noted to be dependant on his neighbors to 
care of activities of daily living and he could not undress 
and dress himself during the examination.  In a December 2006 
opinion, the November 2006 examiner opined that the veteran's 
upper extremity impairment was severe and it was almost 
useless to him.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's symptoms 
more nearly approximate a finding of complete paralysis of 
the left upper extremity.  Although the VA examiner did not 
diagnose the veteran as having paralysis, the evidence shows 
that his disability picture is equivalent to paralysis as his 
left arm had been described as almost useless and he was 
unable to care for himself.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.3.  Therefore, effective from November 7, 2006, forward, a 
90 percent evaluation is assigned for the left upper 
extremity.

As a 90 percent disability rating is the maximum evaluation 
for hemiparesis of the left upper extremity, status post 
cerebral vascular accident, under Diagnostic Code 8513, a 
higher evaluation is not available.  

Left lower extremity

The veteran's hemiparesis of the left lower extremity, status 
post cerebral vascular accident, has been assigned a 10 
percent disability rating prior to November 7, 2006 and a 20 
percent disability rating from November 7, 2006, forward, 
under Diagnostic Code 8520 for impairment of the sciatic 
nerve.  Under Diagnostic Code 8520, a 10 percent rating is 
warranted when there is mild incomplete paralysis.  A 20 
percent rating is warranted when there is moderate incomplete 
paralysis.  A 40 percent rating is warranted when there is 
moderately severe incomplete paralysis.  A 60 percent rating 
is warranted when there is severe incomplete paralysis, with 
marked muscular atrophy.  Finally, an 80 percent rating is 
warranted when there is complete paralysis; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124a.

In a general note for rating diseases of the peripheral 
nerves, it is clarified that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.   

Following a careful review of the entire record, the Board 
finds that a rating higher than 10 percent for the left lower 
extremity is not warranted under Diagnostic Code 8520 for the 
rating period prior to January 12, 2006.  There is no 
competent evidence of record showing that at any time during 
this period the veteran had incomplete paralysis of the 
sciatic nerve with moderate disability.  Prior to the January 
2006 VA examination, there are no medical records showing any 
disability associated with the veteran's left lowed extremity 
besides subjective complaints of numbness.  Therefore, as the 
veteran's symptoms were essentially mild during this period, 
a higher rating is not warranted.  

Regarding the time period from January 12, 2006 to November 
6, 2006, the Board finds that the evidence demonstrates that 
the veteran's disability most nearly approximates the 
criteria for a 20 percent disability rating under Diagnostic 
Code 8520.  Physical examination during the January 2006 
examination showed that the veteran had a positive antalgic 
gate and used a cane to walk.  In addition, he was unable to 
detect light mono-filament touch from the mid-thigh to 
feet/toes and had increased limitation of motion.  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the veteran's symptoms more nearly approximate a 
moderate disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  
Therefore, effective from January 12, 2006 to November 6, 
2006, a 20 percent evaluation is assigned for the left lower 
extremity.

Following a careful review of the entire record, the Board 
finds that a rating higher than 20 percent for the left lower 
extremity is not warranted under Diagnostic Code 8520 for the 
rating period from January 12, 2006, forward.  There is no 
competent evidence of record showing that at any time during 
this period the veteran had incomplete paralysis of the 
sciatic nerve with moderately severe disability.  Physical 
examinations during this time period show no more than 
moderate symptoms.  The veteran's movements were described as 
indicating pain and stiffness; however, his left leg strength 
was reported as being 4 out of 5, there was no atrophy, and 
impairment was described as moderate.  Therefore, the 
veteran's left lower extremity does not warrant a higher 
rating during this period.  

E.  Extraschedular considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the veteran's disability level and 
symptomatology for the above disabilities.  The veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluations for the service-connected 
spurring of vertebral margins of the lumbar spine, 
hypertension, bilateral hearing loss, and hemiparesis of the 
left upper and lower extremities are adequate and referral is 
not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

II.  Service connection, including claims to reopen

In October 1998, the RO denied service connection for 
shortness of breath, tiredness and daytime sleepiness, 
depression and emotional swings, and numbness in the arms and 
hands.  These issues were all denied on a direct basis and as 
due to undiagnosed illness.  The veteran did not appeal.  
Thus, this decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO determined that service connection for shortness of 
breath and depression and emotional swings was not warranted 
because there was no evidence of these conditions in service 
and a 1994 VA examination following service showed that the 
veteran's chest and lungs were normal and there was no 
evidence of depression, delusions, or psychosis.  The 
relevant evidence of record regarding the low back at the 
time of the October 1998 rating decision consisted of the 
veteran's service medical records from 1989 to 1993 and a 
June 1994 VA examination that showed no abnormalities of the 
chest or respiratory system and no diagnosis of a psychiatric 
condition.  


Evidence related to the shortness of breath and depression 
and emotional swings claims received since the October 1998 
rating decision consists of service medical records from 1978 
to 1989 and a January 2006 VA examination showing mental 
status examination as normal. 

While these records are new, they are not material within the 
meaning of 38 C.F.R. § 3.156(a) because they do not relate to 
an unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence of a 
current disability related to the veteran's claims of 
shortness of breath and depression and emotional swings.   

Accordingly, the Board finds that the evidence received 
subsequent to October 1998 is not new and material and does 
not serve to reopen the veteran's claims for service 
connection for shortness of breath and depression and 
emotional swings.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  The appeal is denied.  

Regarding the claims for a sleep disorder and numbness of the 
upper extremity, the RO determined that service connection 
was not warranted because there was no evidence of these 
conditions in service, a 1994 VA examination following 
service showed no physical or neurological cause for fatigue 
or sleepiness and only mild decreased sensation in all 
extremities, and a 1997 VA examination showed no sensory or 
reflex abnormalities.  

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
veteran's claims for service connection for a sleep disorder 
and numbness of the right upper extremity as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes service medical records from 1978 to 1989 that shows 
treatment for daytime sleepiness and a diagnosis of disorder 
of excessive somnolence.  The evidence following the October 
1998 decision also includes VA treatment records for right 
hand numbness and weakness and a January 2006 VA examination 
for the peripheral nerves showing weakness, unsteadiness, and 
limitation of range of motion of the right upper extremity.  
The Board further finds that this evidence is material as it 
raises a reasonable possibility of substantiating the claims 
since it shows that the veteran was treated for a sleep 
disorder in service and currently suffers from a right upper 
extremity disability.  As new and material evidence has been 
presented, the claims are reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for a sleep disorder and numbness of the right 
upper extremity has been received, those claims are reopened.  

The Board will address the issue of entitlement to service 
connection for a sleep disorder on the merits.  The veteran 
has been provided the pertinent laws and regulations 
regarding service connection and has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claims.  Those arguments have 
focused on the issue of service connection, not whether new 
and material evidence has been submitted.  Thus, the veteran 
is not prejudiced by the Board's also addressing the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).   

The Board finds that further development is required prior to 
adjudication of the claim of service connection for numbness 
of the right upper extremity and that claim is addressed in 
the remand portion below. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A.  Sleep disorder

The veteran contends that service connection is warranted for 
a sleep disorder, as a Gulf War illness.  Service connection 
may be granted to a Persian Gulf veteran for objective 
indications of chronic disability resulting from an illness 
or combination of illnesses, provided that such disability 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis, 
unless there is affirmative evidence that the undiagnosed 
illness was not incurred during Persian Gulf service, or 
resulted from the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses can include signs or symptoms involving sleep 
disturbances and/or neurologic signs and symptoms.  38 C.F.R. 
§ 3.317(b)(8).  However, chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

Following a careful review of the entire claims file, the 
Board finds that the evidence shows that the veteran does not 
currently suffer from a sleep disorder.  

Service medical records show that the veteran was diagnosed 
as having a sleep disorder during service.  He was initially 
treated and diagnosed as having narcolepsy in August 1983.  
He continued to be treated for excessive daytime sleepiness.  
In April 1987, the veteran underwent an evaluation and was 
found not to have narcolepsy, but mild disorder of excessive 
somnolence.  Separation examination reported no problems of 
daytime sleepiness or any of the previously diagnosed sleep 
disorders.  Post-service treatment records show that the 
veteran does not currently suffer from a sleep disorder.  VA 
and private medical evidence are silent for any diagnosis or 
treatment for a sleep disorder or daytime sleepiness.  In the 
absence of any competent evidence of a sleep disorder, the 
Board must conclude the veteran does not currently suffer 
from this disability.  Brammer, 3 Vet. App. at 223.  

B.  Macular degeneration

As an initial matter, the Board notes that in a prior rating 
decision that is not before the Board, service connection has 
been denied for cataracts and detached retina.  These 
disabilities, though related to the eyes, are not on appeal 
at this time.

Post-service medical treatment records show that the veteran 
had been diagnosed as having age-related macular 
degeneration.  Therefore, the first requirement for service 
connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
macular degeneration had its onset in service.  

Service medical records are silent for any eye problems and 
the separation examination reported no abnormalities with the 
eyes.  Post-service VA treatment records show that the 
veteran was diagnosed and treated for macular degeneration; 
however, they do not show that the veteran's disorder had its 
onset during active service or is related to any in-service 
disease or injury.  In fact, the April 2001 VA medical record 
shows that the veteran was diagnosed as having age-related 
macular degeneration.  There is no other competent medical 
evidence of record attributing the veteran's macular 
degeneration to anything other than age.  In addition, the 
earliest record showing any treatment for the veteran's 
macular degeneration was in April 2001, which is 
approximately 8 years following separation.  The time lapse 
between service and any documented evidence of treatment 
preponderates against a finding of macular degeneration 
during service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
macular degeneration to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

C.  A head injury and headaches

The veteran filed separate claims for a head injury in 
service and headaches secondary to that head injury.  A head 
injury in itself is not a disability.  In addition, service 
medical records are silent for any record of a head injury 
during service.  Post-service VA medical records do show 
complaints of headaches; however, there is no competent 
medical evidence of record relating these headaches to an 
inservice disease or injury, such as the claimed head injury.  
Furthermore, the first documented complaint of headaches was 
in 2003, many years after service.  The long time lapse 
between service and any documented evidence of treatment 
preponderates against a finding of headaches during service.  
See Maxson, 230 F.3d at 1330.  Therefore, the claim for a 
head injury must be denied as the record does not contain a 
current associated diagnosis of a disability.  Brammer, 3 
Vet. App. at 225.  In addition, the claim for headaches on a 
secondary basis must also be denied as a matter of law since 
the veteran is not service connected for a head injury.  See 
38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also 38 C.F.R. § 3.159(d).  


Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin, 
1 Vet. App. at 175; Espiritu, 2 Vet. App. at 494.  The record 
does not contain a competent opinion linking the veteran's 
current complaints of headaches or a head injury to service, 
and the medical evidence of record does not otherwise 
demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

D.  Tinnitus

Tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Although the 
veteran is competent to declare that he has tinnitus, he is 
not competent to provide a medical nexus opinion between his 
tinnitus and an event of service origin.  The only notation 
of tinnitus is the complaint made at the August 2005 VA 
examination.  The veteran reported the condition began 
approximately in 1998 and described it as a severe ringing 
sound.  

Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that the current tinnitus is related 
to an injury, disease, or event of service origin.  Espiritu, 
2 Vet. App. at 494.  

Furthermore, the August 2005 examiner opined that as the 
reported tinnitus began in 1998, which was well after 
separation, it was less likely than not that the reported 
current tinnitus was due to military service.  As the opinion 
was based upon review of the claims file and a physical 
examination, it is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

III.  Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received for the claims for 
service connection for a sleep disorder and numbness of the 
right upper extremity has been met to the extent necessary to 
reopen the claims, such that any deficiency in this regard is 
harmless error.  See Bernard, 4 Vet. App. at 392-94: Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in February 2001, September 2003, 
March 2005 and May 2006 for the claims for service connection 
for macular degeneration, a sleep disorder, a head injury, 
headaches, and tinnitus.  These claims were readjudicated in 
the November 2006, July 2007 and June 2008 supplemental 
statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA substantially complied with the notice requirements for 
the claims to reopen claims for service connection for 
shortness of breath and depression and emotional swings in 
the March 2005 letter.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Notice was provided in May 2008 and the claims were 
readjudicated in a June 2008 supplemental statement of the 
case.  Mayfield, 499 F.3d at 1317.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, as with the claims for an increased rating for 
hypertension, hearing loss, and hemiparesis of the left upper 
and lower extremities, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  


Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claims were awarded and 
informed of the effective date of the ratings assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case in May 2006 that 
advised him of the applicable law and criteria required for a 
higher rating and he demonstrated his actual knowledge of 
what was required to substantiate a higher rating in his 
argument included on his Substantive Appeal.  Although he was 
not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence.  The veteran was also afforded 
physical examinations and medical opinions were obtained as 
to the etiology and severity of his spurring of vertebral 
margins of the lumbar spine, hypertension, hearing loss, 
hemiparesis of the left upper and lower extremities, and 
macular degeneration.  VA need not obtain an examination for 
the claims for service connection for headaches and tinnitus 
as the evidentiary record does not show that these 
disabilities are associated with an established event, 
injury, or disease in service or otherwise associated with 
military service.  In addition, VA need not obtain an 
examination for the claims for service connection for a head 
injury or a sleep disorder as the evidentiary record does not 
show that the veteran currently suffers from these 
conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Regarding the remaining claims, a VA examination is not 
required in this case because the appellant has not submitted 
new and material evidence to reopen the claims for service 
connection for shortness of breath and depression and 
emotional swings.  See 38 C.F.R. § 3.159(c)(4)(iii).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected spurring of vertebral margins of the 
lumbar spine with degenerative joint disease prior to August 
24, 2004 and an disability rating in excess of 40 percent 
from August 24, 2004, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hypertension is denied.

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hemiparesis of the left upper 
extremity, status post cerebral vascular accident, prior to 
January 12, 2006, is denied.

Entitlement to an evaluation of 40 percent from January 12, 
2006 to November 6, 2006, for service-connected hemiparesis 
of the left upper extremity, status post cerebral vascular 
accident, is granted subject to the regulations for payment 
of monetary benefits.

Entitlement to an evaluation of 90 percent from November 7, 
2006 to August 22, 2007, forward, for service-connected 
hemiparesis of the left upper extremity, status post cerebral 
vascular accident, is granted subject to the regulations for 
payment of monetary benefits.

Entitlement to an initial disability rating in excess of 90 
percent for service-connected hemiparesis of the left upper 
extremity, status post cerebral vascular accident, from 
August 23, 2007, forward, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hemiparesis of the left lower 
extremity, status post cerebral vascular accident, prior to 
January 12, 2006, is denied.

Entitlement to an evaluation of 20 percent from January 12, 
2006 to November 6, 2006, for service-connected hemiparesis 
of the left lower extremity, status post cerebral vascular 
accident, is granted subject to the regulations for payment 
of monetary benefits.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected hemiparesis of the left lower 
extremity, status post cerebral vascular accident, from 
November 7, 2006, forward, is denied.

The claim for service connection for shortness of breath, to 
include as due to an undiagnosed illness, is not reopened, 
and the appeal is denied. 

The claim for service connection for depression and emotional 
swings, to include as due to an undiagnosed illness, is not 
reopened, and the appeal is denied.

New and material evidence having been received, the claim for 
service connection for a sleep disorder, to include as due to 
an undiagnosed illness, is reopened; the appeal is granted to 
this extent only.

New and material evidence having been received, the claim for 
service connection for numbness of the right upper extremity, 
to include as due to an undiagnosed illness, is reopened; the 
appeal is granted to this extent only.

Service connection for a sleep disorder is denied.  

Service connection for macular degeneration is denied.

Service connection for a head injury is denied.

Service connection for headaches secondary to a head injury 
is denied.

Service connection for tinnitus is denied.


REMAND

The claim of service connection for numbness of the right 
upper and lower extremities has been reopened and must be 
adjudicated on a de novo basis.  The veteran is claiming 
entitlement to service connection on a direct basis and as 
secondary to an undiagnosed illness incurred during service 
in Southwest Asia during the Persian Gulf War.  

Medical evidence of record confirmed that the veteran suffers 
from chronic paresthesia of the right upper and lower 
extremity.  However, there is no evidence showing the 
etiology of these conditions.

In addition, the veteran was diagnosed as having right 
brachial plexopathy in September 2002.  The medical evidence 
does not state whether the veteran's numbness of the right 
upper extremity is due to his right brachial plexopathy.  The 
January 2006 VA examination record appears to list chronic 
paresthesia of the right upper extremity and right brachial 
plexopathy as separate disabilities.  

As the etiology of the veteran's chronic paresthesia of the 
right upper and lower extremity is unclear, the veteran 
should be scheduled for a VA examination to obtain a medical 
opinion, based on a review of the complete record, in order 
to determine the nature and etiology of his chronic 
paresthesia of the right upper and lower extremity.  See 
38 C.F.R. § 3.159(c)(4).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
neurological examination to determine the 
nature and extent of his chronic 
paresthesia of the right upper and lower 
extremity.  The examiner should be 
notified that the veteran served in 
Southwest Asia during the Persian Gulf 
War.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any indicated 
studies should be performed.  The 
examination report must provide complete 
rationale for all opinions and must 
address the following matters:  

The examiner should provide an opinion as 
to whether the veteran's chronic 
paresthesia of the right upper and lower 
extremity may be attributed to a known 
clinical diagnosis, or whether they are 
more likely manifestations of an 
undiagnosed illness.

The examiner should also provide an 
opinion as to whether it is as least as 
likely as not (i.e., probability of 50 
percent or greater) that any of the 
veteran's clinically diagnosed 
disabilities of the right upper and lower 
extremities are related to his active 
military service.  In addition, the 
examiner is requested to opine whether 
any currently diagnosed disabilities of 
the right upper and lower extremities are 
related to exposure to environmental 
hazards during the Persian Gulf War.  

A detailed rationale for any opinion 
expressed should be provided in the 
examination report.

2.  Thereafter, readjudicate the 
veteran's claims on a direct basis and 
under consideration of the provisions of 
38 C.F.R. § 3.317, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


